Exhibit 10.1

 

 

 

$100,000,000

CREDIT AGREEMENT

among

SWS GROUP, INC.,

as Borrower,

The Subsidiaries of SWS Group, Inc. from Time to Time Parties Hereto,

as Guarantors,

The Several Lenders from Time to Time Parties Hereto,

and

Hilltop Holdings Inc.,

as Administrative Agent

Dated as of July 29, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

    DEFINITIONS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Other Definitional Provisions

     13   

SECTION 2.

 

    AMOUNT AND TERMS OF COMMITMENTS

     14   

2.1

 

Commitments

     14   

2.2

 

Procedure for Borrowing

     14   

2.3

 

[Reserved]

     14   

2.4

 

Prepayments; Repayment

     14   

2.5

 

Interest Rates and Payment Dates

     15   

2.6

 

Computation of Interest and Fees

     15   

2.7

 

Pro Rata Treatment and Payments

     15   

2.8

 

Taxes

     16   

2.9

 

Change of Lending Office

     19   

2.10

 

Notes

     19   

2.11

 

Requirements of Law

     19   

SECTION 3.

 

    REPRESENTATIONS AND WARRANTIES

     20   

3.1

 

Representations and Warranties of the Funding Agreement

     20   

3.2

 

Power; Authorization; Enforceable Obligations

     20   

3.3

 

No Default

     21   

3.4

 

Federal Regulations

     21   

SECTION 4.

 

    CONDITIONS PRECEDENT

     21   

4.1

 

Conditions to Making of Loans

     21   

SECTION 5.

 

    AFFIRMATIVE COVENANTS

     23   

5.1

 

Financial Statements

     23   

5.2

 

Certificates; Other Information

     24   

5.3

 

Payment of Obligations

     25   

5.4

 

Maintenance of Existence; Compliance

     25   

5.5

 

Maintenance of Property; Insurance

     26   

5.6

 

Inspection of Property; Books and Records; Discussions

     26   

5.7

 

Notices

     26   

5.8

 

Additional Guarantors

     27   

5.9

 

Compliance with Regulatory Requirements

     27   

5.10

 

Use of Proceeds

     27   



--------------------------------------------------------------------------------

SECTION 6.

 

    NEGATIVE COVENANTS

     28   

6.1

 

Financial Condition Covenants

     28   

6.2

 

Indebtedness

     28   

6.3

 

Liens

     30   

6.4

 

Fundamental Changes

     31   

6.5

 

Disposition of Property

     32   

6.6

 

Restricted Payments

     33   

6.7

 

Capital Expenditures

     33   

6.8

 

Investments

     34   

6.9

 

Transactions with Affiliates

     35   

6.10

 

[Reserved]

     35   

6.11

 

Changes in Fiscal Periods

     35   

6.12

 

Lines of Business

     35   

6.13

 

Limitation on Certain Restrictions on Subsidiaries

     36   

SECTION 7.

 

    EVENTS OF DEFAULT

     36   

SECTION 8.

 

    THE ADMINISTRATIVE AGENT

     38   

8.1

 

Appointment

     38   

8.2

 

Delegation of Duties

     39   

8.3

 

Exculpatory Provisions

     39   

8.4

 

Reliance by Administrative Agent

     39   

8.5

 

Notice of Default

     40   

8.6

 

Non-Reliance on Administrative Agent and Other Lenders

     40   

8.7

 

Indemnification

     41   

8.8

 

Agent in Its Individual Capacity

     41   

8.9

 

Successor Administrative Agent

     41   

SECTION 9.

 

    MISCELLANEOUS

     42   

9.1

 

Amendments and Waivers

     42   

9.2

 

Notices

     43   

9.3

 

No Waiver; Cumulative Remedies

     44   

9.4

 

Survival of Representations and Warranties

     44   

9.5

 

Payment of Expenses and Taxes

     44   

9.6

 

Successors and Assigns; Participations and Assignments

     45   

9.7

 

Adjustments; Set-off

     48   

9.8

 

Counterparts

     48   

9.9

 

Severability

     48   

9.10

 

Integration

     49   

9.11

 

GOVERNING LAW

     49   

9.12

 

Submission To Jurisdiction; Waivers

     49   

9.13

 

Acknowledgements

     50   

9.14

 

Releases of Guarantee

     50   

9.15

 

Confidentiality

     50   

9.16

 

WAIVERS OF JURY TRIAL

     51   

9.17

 

USA PATRIOT Act

     51   

 

ii



--------------------------------------------------------------------------------

SECTION 10.

 

    GUARANTEE

     51   

10.1

 

Guarantee

     51   

10.2

 

No Subrogation

     52   

10.3

 

Amendments, etc. with respect to the Obligations

     53   

10.4

 

Guarantee Absolute and Unconditional

     53   

10.5

 

Reinstatement

     54   

10.6

 

Payments

     54   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A   Commitments 1.1B   Broker-Dealer Subsidiaries 6.2(e)   Existing
Indebtedness 6.3(f)   Existing Liens 6.8   Existing Investments

EXHIBITS:

 

A   Form of Compliance Certificate B   Form of Assignment and Assumption C  
Form of Exemption Certificate D   Form of Joinder Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of July 29, 2011 among SWS GROUP,
INC., a Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower
from time to time parties to the Agreement, as Guarantors, the several banks and
other institutions or entities from time to time parties to this Agreement (the
“Lenders”), and Hilltop Holdings Inc., as Administrative Agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

“Act”: as defined in Section 9.17.

“Administrative Agent”: Hilltop Holdings Inc., as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors.

“Affiliate”: with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities, by contract or otherwise. For
purposes of Section 6.9, “Affiliate” shall also include a Person with the power,
directly or indirectly, to vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person. For all purposes of this definition (including as it
relates to Section 6.9), the Borrower and any of its Affiliates are not
Affiliates of the Lenders or any of their respective Affiliates.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the aggregate then unpaid principal amount of such Lender’s Loans.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Premium”: with respect to any Loans prepaid on any applicable
Prepayment Date, the present value at such Prepayment Date of all required
interest payments due on such Loans through the Maturity Date (excluding accrued
but unpaid interest as of the applicable Prepayment Date), computed using a
discount rate equal to the sum of (a) the Treasury Rate as of such Prepayment
Date, plus (b) 50 basis points.

 

1



--------------------------------------------------------------------------------

“Assignee”: as defined in Section 9.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit B.

“Bank”: Southwest Securities, FSB.

“Bank Reserve”: as defined in Section 5.10.

“Benefited Lender”: as defined in Section 9.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Broker-Dealer Subsidiaries”: the Subsidiaries listed on Schedule 1.1B and any
other Subsidiary that becomes a registered broker-dealer after the date hereof.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the States of New York or Texas generally are authorized or
required by law or other government actions to be closed.

“C & D Order”: the Order to Cease and Desist, effective as of February 4, 2011,
issued to the Bank by the Office of Thrift Supervision, acting by and through
its Regional Director for the Western Region.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one

 

2



--------------------------------------------------------------------------------

year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of six
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; or (h) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000 or (i) instruments
equivalent to those referred to in clauses (a) through (h) above denominated in
Euros or any other foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“C.F.R.”: the Code of Federal Regulations, as in effect from time to time.

“Closing Price” of any security on any date of determination means the closing
sale price or, if no closing sale price is reported, the last reported sale
price of the shares of the Common Stock on the New York Stock Exchange on such
date. If the Common Stock is not traded on the New York Stock Exchange on any
date of determination, the Closing Price of the Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on the principal U.S. national or
regional securities exchange on which the Common Stock is so listed or quoted,
or if the Common Stock is not so listed or quoted on a U.S. national or regional
securities exchange, the last quoted bid price for the Common Stock (in the
over-the-counter market as reported by Pink Sheets LLC or similar organization,
or, if that bid price is not available, the market price of the Common Stock on
that date as determined by a nationally recognized independent investment
banking firm retained by the Borrower and reasonably acceptable to the
Warrantholders for this purpose.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

3



--------------------------------------------------------------------------------

“Commitment”: to any Lender, the obligation of such Lender, if any, to make a
Loan to the Borrower in a principal amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 1.1A. The
aggregate amount of the Commitments is $100,000,000.

“Common Stock” means the Borrower’s common stock, par value $0.10 per share (or
other relevant capital stock or equity interest of the Borrower), and any
Capital Stock for or into which such Common Stock hereafter is exchanged,
converted, reclassified or recapitalized by the Borrower or pursuant to an
agreement or a merger, consolidation, reorganization, statutory share exchange
or similar transaction to which the Borrower is a party.

“Commonly Controlled Entity”: any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code and all other entities which, together with
such Borrower, are treated as a single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary; provided, further, that clause (c) above
shall not exclude the undistributed earnings of any Subsidiary in situations
where the only restriction on the ability of such Subsidiary to declare or pay
dividends or make similar distributions arises from regulatory restrictions (or
Contractual Obligations relating to compliance with law or regulatory
restrictions).

“Continuing Directors”: the directors of the Borrower on the date hereof and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

4



--------------------------------------------------------------------------------

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: as defined in Section 7(j).

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which the
guaranteeing by such Subsidiary of the Obligations, would, in the good faith
judgment of the Borrower, result in adverse tax consequences to the Borrower.

“Excluded Regulated Subsidiary”: any Subsidiary that is a registered
broker-dealer, bank or other regulated entity in respect of which the
guaranteeing by such Subsidiary of the Obligations would (a) be prohibited by
federal law or regulation or any form of action or directive by a federal agency
that supervises the Subsidiary or, (b) in the good faith judgment of the
Borrower, result in adverse regulatory consequences to such Subsidiary, or
impair the conduct of the business of such Subsidiary.

“Excluded Taxes”: as defined in Section 2.8(a).

“Exercise Price”: as defined in the Warrants.

“FATCA”: Section 1471 through 1474 of the Code and any regulations with respect
thereto or official interpretations thereof.

“FDI Act”: as defined in Section 6.1(d).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Administrative Agent from three federal
funds brokers of recognized standing selected by it.

“FINRA”: the Financial Industry Regulatory Authority or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority.

 

5



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Agreement”: that certain Funding Agreement, dated as of March 20, 2011,
between the Borrower, Hilltop Holdings Inc., a Maryland corporation, Oak Hill
Capital Partners III, L.P., a Cayman Islands exempted limited partnership and
Oak Hill Capital Management Partners III, L.P., a Cayman Islands exempted
limited partnership.

“Funding Office”: the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 2.1(f) of the Funding Agreement. In
the event that any “Accounting Change” (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then, at the request of the Borrower or
the Administrative Agent, the Borrower and the Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property

 

6



--------------------------------------------------------------------------------

constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantor”: each Subsidiary of the Borrower other than (a) any Excluded Foreign
Subsidiary (or any Subsidiary thereof) and (b) any Excluded Regulated Subsidiary
(or any Subsidiary thereof).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all mandatorily redeemable
preferred Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation,
(j) for the purposes of Section 7(e) only, all obligations of such Person in
respect of Swap Agreements and (k) all obligations or liabilities of such Person
arising from a Repo Transaction; provided, that the term “Indebtedness” shall
not include (A) payments with respect to deferred employee compensation,
(B) agreements providing for indemnification, for the adjustment of purchase
price or for similar adjustments in connection with a Permitted Acquisition or a
Disposition permitted by Section 6.5 or (C) any obligations of such Person in
respect of any lease pursuant to which such Person is the lessee that is
accounted for as an operating lease in accordance with GAAP. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

7



--------------------------------------------------------------------------------

“Indemnified Liabilities”: as defined in Section 9.5.

“Indemnitee”: as defined in Section 9.5.

“Ineligible Institution”: shall mean the Persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date.

“Initial Bank Contribution Amount”: as defined in Section 5.10.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: the last day of each March, June, September and
December to occur while the Loans are outstanding and the Maturity Date.

“Investments”: as defined in Section 6.8.

“Lenders”: as defined in the preamble hereto.

“Leverage Ratio”: as defined in 12 C.F.R. 325.2(m) (incorporating other terms
defined in 12 C.F.R. 325.2 and calculations in accordance with 12 C.F.R. part
325).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: as defined in Section 2.1.

“Loan Documents”: this Agreement, the Notes and any amendment, waiver,
supplement or other modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

 

8



--------------------------------------------------------------------------------

“Maturity Date”: the day prior to the fifth anniversary of the date hereof.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Excluded Taxes”: as defined in Section 2.8(a).

“Non-U.S. Lender”: as defined in Section 2.8(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 9.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: any acquisition of all or substantially all the assets
of, or shares or other equity interests in, a Person or division or line of
business of a Person that is in the same line of business of the Borrower if
immediately after giving effect thereto: (a) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (b) any
acquired or newly formed corporation, partnership, association or other business
entity shall be a Wholly Owned Subsidiary, or a Domestic Subsidiary in which an
Investment is permitted (and to the extent permitted) pursuant to Section 6.8,
and all actions required to be taken, if any, with respect to such acquired or
newly formed Subsidiary under Section 5.9 shall have been taken and (c) the
Borrower and the Subsidiaries shall be in compliance, on a pro forma basis after
giving effect to such acquisition, with the covenants contained in Section 6.1
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and the Subsidiaries as if such acquisition and related financings or
other transactions had occurred on the first day of each relevant period for
testing such compliance.

 

9



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
joint stock company, trust (including statutory trust or business trust),
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Condition”: as of any date, the condition that the Closing Price of
the Common Stock shall exceed 150% of the Exercise Price on at least 20 Trading
Days out of the 30 consecutive Trading Days immediately preceding such date.

“Prepayment Date”: means, in respect of any Loan, (a) in the event that the
Lender holding such Loan is a Warrantholder, the earlier of (i) the date of
delivery of notice by such Lender to Borrower that such Lender elects not to
apply any of the proceeds of the prepayment of principal of its respective Loan
toward the payment of the Exercise Price of such Warrantholder’s Warrants and
(ii) the expiration of the Applicable Period (as defined in such Warrantholder’s
Warrants), as such period may be extended pursuant to the terms of such
Warrants, or (b) in the event that the Lender holding such Loan is not a
Warrantholder, 30 days following the Borrower’s delivery of the applicable
prepayment notice to the Administrative Agent.

“pro forma”: all pro forma computations required to be made hereunder giving
effect to any acquisition, investment, sale, disposition, merger or similar
event shall reflect on a pro forma basis such event and, to the extent
applicable, the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
and may also reflect any projected synergies or similar benefits expected to be
realized as a result of such event to the extent such synergies or similar
benefits would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of Regulation S-X under the Securities Act of 1933,
as amended.

“Properties”: the facilities and properties owned, leased or operated by any
Group Member.

“Register”: as defined in Section 9.6(b)(iii).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Repo Transaction”: any of the following: repurchase agreements, reverse
repurchase agreements, sell buy backs and buy sell backs agreements, securities
lending and borrowing agreements and any other agreement or transaction similar
to those referred to above in this definition.

 

10



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043
pursuant to PBGC regulations promulgated under Section 4043 of ERISA as in
effect on the date hereof.

“Required Lenders”: holders of at least 80 % the aggregate unpaid principal
amount of the Loans then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the Chief Executive Officer, President or Chief Financial
Officer of the Borrower, but in any event, with respect to financial matters,
the Chief Financial Officer of the Borrower or persons acting in such
capacities.

“Restricted Payments”: as defined in Section 6.6.

“SEC”: the United States Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Subordinated Indebtedness”: Indebtedness of the Borrower that is subordinated
in right of payment to the Obligations, provided, that such Indebtedness has
(a) no maturity, amortization, mandatory redemption or repurchase option or
sinking fund payment prior to the date that is six months after the Maturity
Date, (b) customary subordination provisions as shall be reasonably satisfactory
to the Administrative Agent and (c) no financial maintenance or performance
covenants, unless such Indebtedness shall also have standstill provisions as
shall be reasonably satisfactory to the Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

11



--------------------------------------------------------------------------------

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Tangible Net Worth”: means, as of any date: (a) the total assets of the
Borrower and its Subsidiaries which would appear on a consolidated balance sheet
of the Borrower and its Subsidiaries as of such date, prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, minus (b) the total liabilities of the Borrower and its
Subsidiaries which would appear on a consolidated balance sheet of the Borrower
and its Subsidiaries as of such date, prepared in accordance with GAAP, minus
(c) the net book amount of all intangible assets of the Borrower and its
Subsidiaries (including without limitation goodwill and intellectual property,
after deducting any reserves applicable thereto) which would appear on a
consolidated balance sheet of the Borrower and its Subsidiaries as of such date,
prepared in accordance with GAAP.

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
together with any interest, penalties and additions thereto.

“Tier 1 Risk-Based Capital Ratio”: as defined in 12 C.F.R. 325.2(w)
(incorporating other terms defined in 12 C.F.R. 325.2 and calculations in
accordance with appendix A to 12 C.F.R. part 325).

“Total Risk-Based Capital Ratio”: as defined in 12 C.F.R. 325.2(y)
(incorporating other terms defined in 12 C.F.R. 325.2 and calculations in
accordance with appendix A to 12 C.F.R. part 325).

“Trading Day” means:

(1) if the applicable security is listed or admitted for trading on the New York
Stock Exchange or another national security exchange, a day on which the New
York Stock Exchange or such other national security is open for business;

(2) if the applicable security is quoted on the Nasdaq National Market, a day on
which trades may be made thereon; or

(3) if the applicable security is not so listed, admitted for trading or quoted,
any day other than a Saturday or Sunday or a day on which banking institutions
in the State of New York are authorized or obligated by law or executive order
to close.

“Transferee”: any Assignee or Participant.

 

12



--------------------------------------------------------------------------------

“Treasury Rate”: as of the applicable Prepayment Date, the yield to maturity as
of such date of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least two Business Days prior
to such Prepayment Date (or, if such Statistical Release is no longer published,
any publicly available source of similar market data)) most nearly equal to the
period from such Prepayment Date to the Maturity Date (provided, however, that
if the period from such Prepayment Date to the Maturity Date is less than one
year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used)

“United States”: the United States of America.

“Warrants”: those certain Warrants to Purchase Shares of Common Stock, issued by
the Borrower as of the date hereof.

“Warrantholder” as defined in each Warrant (it being understood that
“Warrantholders” shall mean the collective reference to all Persons defined as a
Warrantholder in any Warrant).

“Wholly Owned Guarantor”: any Guarantor that is a Wholly Owned Subsidiary of the
Borrower.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the meanings given thereto herein
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Cash Equivalents, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

 

13



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) References herein to any particular provision of the C.F.R. shall be deemed
to incorporate any successor provision.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments. Subject to the terms and conditions hereof, each Lender as of
the date hereof severally agrees to make a term loan (a “Loan”) to the Borrower
on the date hereof in an amount not to exceed the amount of the Commitment of
such Lender.

2.2 Procedure for Borrowing. By its execution hereof, the Borrower hereby gives
the Administrative Agent irrevocable notice requesting that the Lenders make the
Loans in an amount equal to $100,000,000.00 on the date hereof.

2.3 [Reserved].

2.4 Prepayments; Repayment. (a) Except as set forth in this Section 2.4, the
Loans shall not be prepayable at the option of the Borrower prior to the
Maturity Date.

(b) In the event that any Lender or any Affiliate of a Lender that is a
Warrantholder elects to exercise any Warrant that it holds (other than following
receipt of a prepayment notice from the Borrower pursuant to Section 2.4(c)
hereof, in which case Section 2.4(c) shall apply), then (x) in the case that
such Warrantholder is a Lender, concurrently with and automatically upon such
exercise, the aggregate principal amount of the Loans of such Lender shall be
reduced in an amount equal to the amount of the proceeds of such exercise that
the Borrower would have received if the Lender had paid for such exercise in
cash rather than through a reduction in the amount of its Loans, and such Loans
shall be deemed prepaid for all purposes hereof and there shall be no Applicable
Premium owing with respect to such prepayment and (y) in the case that such
Warrantholder is an Affiliate of a Lender, then immediately following such
exercise, the Borrower shall prepay in cash an aggregate principal amount of the
Loans of such Lender in an amount equal to the amount of the proceeds of such
exercise, and there shall be no Applicable Premium owing with respect to such
prepayment . Concurrently therewith, the Borrower shall pay to such Lender any
accrued but unpaid interest on the aggregate principal amount of the Loans of
such Lender reduced and deemed prepaid pursuant to this Section 2.4(b).

 

14



--------------------------------------------------------------------------------

(c) If on any date between the third anniversary of the date hereof and the
Maturity Date, the Prepayment Condition shall be satisfied (any such date, a
“Condition Satisfaction Date”), the Loans shall be prepayable, at the option of
the Borrower, in whole or in part, upon irrevocable notice delivered to the
Administrative Agent and each Warrantholder no later than 11:00 A.M., New York
City time on such Condition Satisfaction Date (which notice shall specify the
aggregate principal amount of Loans to be prepaid), at a prepayment price equal
to 100% of the principal amount of the Loans repaid plus the Applicable Premium,
if any, as of, and accrued and unpaid interest, if any, to the applicable
Prepayment Date. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, such
prepayment shall be due and payable, and shall be made, on the applicable
Prepayment Date. Prepayments of Loans pursuant to this Section 2.4(c) shall be
in a minimum aggregate principal amount equal to $20,000,000 or a whole multiple
of $1,000,000 in excess thereof, provided that no such minimum prepayment amount
shall apply to prepayments made pursuant to Section 2.4(b). Optional prepayments
of the Loans shall be applied ratably to all Loans.

(d) The Borrower shall repay all outstanding Loans on the Maturity Date.

2.5 Interest Rates and Payment Dates. (a) Each Loan shall bear interest at a
rate per annum equal to 8.0%.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after, as well as before, judgment, at a rate per
annum equal to 2% plus the rate otherwise applicable to such Loan; provided,
that this paragraph (b) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.1.

(c) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (b) of this Section shall be
payable from time to time on demand.

2.6 Computation of Interest and Fees. Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed.

2.7 Pro Rata Treatment and Payments. The borrowing by the Borrower from the
Lenders on the date hereof shall be made pro rata according to the respective
Commitments of the Lenders, and each payment (including each prepayment, but
other than prepayments pursuant to Section 2.4(b), which shall be paid in
accordance with the terms thereof) by the Borrower on account of principal of
and interest on the Loans shall be made pro rata according to the respective
outstanding principal amount of the Loans then held by the Lenders.

 

15



--------------------------------------------------------------------------------

(a) Amounts prepaid on account of any Loans may not be reborrowed.

(b) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(c) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

2.8 Taxes. (a) Except as otherwise provided by law, all payments made by or on
behalf of any Loan Party under this Agreement or any other Loan Document shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
any such amounts resulting from (A) income taxes and franchise taxes imposed on
(or measured by) net income imposed on the Administrative Agent or any Lender
(or Transferee) as a result of a present or former connection between the
Administrative Agent or such Lender (or Transferee) and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (B) any branch profits taxes imposed by a jurisdiction
described in clause (A) above, (C) any Non-Excluded Taxes to the extent such
Taxes are due to the failure of such Lender to comply with paragraph (d) or
(e) of this Section, (D) United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this

 

16



--------------------------------------------------------------------------------

Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrowers with respect to such Non-Excluded Taxes pursuant to this paragraph;
(E) any Taxes imposed on any “withholdable payment” payable to a Lender as a
result of a failure of such Lender to satisfy the applicable requirements in
FATCA; or (F) any Non-Excluded Taxes that are imposed as a result of any
relocation of Lender’s office to which payment by the Borrower is made and which
relocation occurs after the Lender becomes a Lender (such non-excluded items
referred to as “Excluded Taxes”). If any taxes, levies, imposts, duties,
charges, fees, deductions or withholdings other than Excluded Taxes
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld or deducted
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof or, if such receipt is not available from the
Governmental Authority, other documentary evidence reasonably acceptable to the
Administrative Agent. If the Borrower fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority (and after having had
the ability to contest in good faith the payment of such taxes), fails to remit
to the Administrative Agent the required receipts or other required documentary
evidence or any Non-Excluded Taxes or Other Taxes are directly imposed on the
Administrative Agent or any other Lender, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure (or direct imposition), whether or not such
Non-Excluded Taxes, Other Taxes, incremental taxes, interest or penalties were
correctly or legally imposed or assessed by the relevant Governmental Authority;
provided however that the Lender provides proper documentation of the amount
owing to such Governmental Authority.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit C and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date

 

17



--------------------------------------------------------------------------------

such Participant purchases the related participation). In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal or commercial position of such Lender or subject such Lender
to a material unreimbursed cost.

(f) If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.8, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.8 with respect to the Non-Excluded Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(g) Without limiting the generality of the foregoing contained in this
Section 2.8, if a Lender would be subject to United States federal withholding
taxes imposed by FATCA on payments under any Loan Document and such Lender fails
to comply with the applicable reporting requirement of FATCA (including those
contained in Section 1471(b) or Section 1472(b) of the Code, as applicable),
such Lender shall provide such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the borrower or the Agent, as the
case may be, to comply with their obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA, or to
determine the amount to deduct and withhold from any such payments.

 

18



--------------------------------------------------------------------------------

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.9 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.8 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.8.

2.10 Notes. Any Lender may request that Loans made by it be evidenced by a Note.
In such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and reasonably acceptable to the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.6) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

2.11 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law (other than any
voluntary change to the Certificate of Incorporation, By-Laws or other
organizational or governing document of the applicable Lender) or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.8, Excluded
Taxes and changes in the rate of tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making or continuing its
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly pay

 

19



--------------------------------------------------------------------------------

such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(b) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

3.1 Representations and Warranties of the Funding Agreement. Each of the
representations and warranties of the Borrower in the Funding Agreement are true
and correct as of the date hereof .

3.2 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. This Agreement and each Loan Document dated as of the date hereof has
been duly executed and delivered on behalf of each Loan Party party thereto and
each Loan Document, when delivered, shall have been duly executed and delivered
on behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its respective terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent transfer or similar laws affecting the enforcement of creditors’
rights generally or by general equitable principles (whether applied in equity
or at law).

 

20



--------------------------------------------------------------------------------

3.3 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that would reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

3.4 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Making of Loans. The agreement of each Lender to make the
extension of credit requested to be made by it is subject to the satisfaction,
prior to or concurrently with the making of such extension of credit on the date
hereof, of the following conditions precedent (if not otherwise waived):

(a) Credit Agreement. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower,
each Guarantor and each Person listed on Schedule 1.1A.

(b) Funding Agreement Conditions. Each of the conditions set forth in Sections
1.2(b)(1) and 1.2(b)(2) of the Funding Agreement shall have been satisfied or
waived in accordance with the terms thereof.

(c) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.3 or discharged on or prior
to the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.

(d) [Reserved].

(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received in the case of each
Loan Party each of the items referred to in clauses (i), (ii), (iii) and
(iv) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as

 

21



--------------------------------------------------------------------------------

to the good standing (to the extent such concept or a similar concept exists
under the laws of such jurisdiction) of each such Loan Party as of a recent date
from such Secretary of State (or other similar official) or (B) in the case of a
partnership or limited liability company, certified by the Secretary or
Assistant Secretary of each such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the date hereof and certifying:

 

  (A) (1) that attached thereto is a true and complete copy of the by laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the date hereof and at
all times since the date of the resolutions described in clause (B) below,

 

  (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) and
stockholders (if required) of such Loan Party (or its managing general partner
or managing member) authorizing the execution, delivery and performance of the
Loan Documents to which such Person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the date hereof,

 

  (C) that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause
(i) above,

 

  (D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

 

  (E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above; and

(iv) such other documents as the Administrative Agent and the Lenders may
reasonably request (including without limitation, tax identification numbers and
addresses).

 

22



--------------------------------------------------------------------------------

(f) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself and the Lenders on the date hereof, a favorable written opinion of
(i) Andrews Kurth LLP, special counsel for the Loan Parties, and to the extent
Andrews Kurth LLP does not deliver Delaware law opinions, Richards, Layton &
Finger, P.A., special counsel for the Loan Parties and (ii) Allen Tubb, in-house
counsel for certain of the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, in each case (A) dated the date
hereof, (B) addressed to the Administrative Agent and the Lenders and (C) in
form and substance reasonably satisfactory to the Administrative Agent and
covering such matters relating to the Loan Documents and the Loan Parties as the
Administrative Agent shall reasonably request.

(g) Solvency Certificate. The Lenders shall have received a solvency certificate
in form and substance acceptable to the Lenders and signed by the Chief
Financial Officer of the Borrower confirming the solvency of Borrower and its
Subsidiaries on a consolidated basis after giving effect to the borrowing of the
Loans on the date hereof.

(h) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date or, if such representation and warranty relates to a specific date,
then as of such date.

(i) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

The borrowing of Loans by the Borrower shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.1 have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

5.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event before the earlier of (i) 90 days
after the end of each fiscal year of the Borrower and (ii) the date on which the
Borrower is required to file with the SEC such financial statements, a copy of
the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by Grant Thornton, LLP or other independent
registered public accounting firm of nationally recognized standing;

 

23



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than the earlier of (i) 60
days after the end of each of the first three quarterly periods of each fiscal
year of the Borrower and (ii) the date on which the Borrower is required to file
with the SEC such financial statements, the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and

(c) as soon as available but in any event by the 30th day of each fiscal
quarter, a copy of the Bank’s Thrift Financial Report (or any successor report
required by an applicable regulator) for such quarter.

All such financial statements shall fairly present in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries and shall be prepared in reasonable detail and in
accordance with GAAP applied (except as approved by such accountants or officer,
as the case may be, and disclosed in reasonable detail therein) consistently
throughout the periods reflected therein and with prior periods. Documents
required to be delivered pursuant to this Section 5.1 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered by posting such documents electronically with notice to the
Administrative Agent and each Lender thereof and if so posted, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the Borrower’s website address at www.swst.com; or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

5.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (e), to the relevant Lender):

(a) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any material Intellectual Property
acquired by any Loan Party since the date of the most recent report delivered
pursuant to this clause (y) (or, in the case of the first such report so
delivered, since the date hereof);

 

24



--------------------------------------------------------------------------------

(b) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year;

(c) promptly upon receipt thereof, copies of all final reports submitted to the
Borrower or to any of its Subsidiaries by independent certified public
accountants in connection with each annual, interim or special audit of the
books of the Borrower or any of its Subsidiaries made by such accountants, and,
upon the request of any Lender (through the Administrative Agent), any final
comment letter submitted by such accountants to management in connection with
their annual audit;

(d) (i) within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the public holders of any
class of its debt securities or public equity securities and (ii) within five
days after the same are filed, copies of all financial statements and reports
that the Borrower may make to, or file with, the SEC, in each case, to the
extent not otherwise provided on the Borrower’s website on the Internet at the
Borrower’s website address at www.swst.com; and

(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request through the Administrative Agent.

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (including Taxes), except where (a) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (b) such failure would not
reasonably be expected to have a Material Adverse Effect.

5.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges (including, in the case of each
Broker-Dealer Subsidiary, its registration as a broker-dealer with the SEC and
its membership with FINRA) and franchises necessary or desirable in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 6.4 or Section 6.5(e) and except, in the case of clause (ii) above, to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; (b) comply with all orders or other correspondence
provided by any banking regulatory authorities; and (c) comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith would not, separately or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

25



--------------------------------------------------------------------------------

5.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business and owning similar property.

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
accounting books and financial records in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
material dealings and transactions in relation to its business and activities
and (b) permit representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent registered public accounting firm; provided that, so long as no
Default or Event of Default is then continuing, no Lender shall exercise its
rights pursuant to this Section 5.6(b) more often than one time during any
fiscal quarter of the Borrower or on less than 48 hours notice to the Borrower.
Any Assignee under Section 9.6(b)(i) (other than an Affiliate of a Person who is
a Lender as of the date hereof) may exercise the rights set forth under this
Section 5.6 only through the Administrative Agent.

5.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of its Subsidiaries (i) as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect or (ii) which relates
to any Loan Document;

(c) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and

(d) any development or event that, in the reasonable judgment of the Borrower,
has had or would reasonably be expected to have a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

5.8 Additional Guarantors. With respect to any Subsidiary (other than an
(x) Excluded Foreign Subsidiary (or any Subsidiary thereof) (y) Excluded
Regulated Subsidiary or (z) any Subsidiary of the Borrower that is wholly or
partially owned by any Excluded Regulated Subsidiary) created or acquired after
the date hereof by any Loan Party (which, for the purposes of this Section 5.8,
shall include any existing Subsidiary directly wholly-owned by one or more Loan
Parties that ceases to be a Subsidiary described in clause (x), (y) or
(z) above, and shall include any Subsidiary that becomes a Subsidiary and is not
described in clause (x), (y) or (z) above), promptly cause such new Subsidiary
(A) to become a party to this Agreement as a Guarantor by executing a joinder
agreement substantially in the form of Exhibit D hereto and (B) to deliver to
the Administrative Agent a certificate of such Subsidiary and such other
documents relating to such Subsidiary consistent with those described in
Section 4.1(e) hereof, and if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

5.9 Compliance with Regulatory Requirements. (a) The Borrower will, and will
cause each Broker-Dealer Subsidiary to comply with all material rules and
regulations of the SEC and FINRA applicable to it (including such rules and
regulations dealing with net capital requirements).

(b) The Borrower will, and will cause each Subsidiary that is a financial
institution to comply with all material rules and regulations applicable to it
(including such rules and regulations dealing with capital requirements).

5.10 Use of Proceeds. On the Closing Date, the Borrower shall (a) contribute not
less than $80.0 million (as such amount may be adjusted with the consent of the
Required Lenders, the “Initial Bank Contribution Amount”) of the proceeds of the
Loans to the Bank and (b) deposit into a segregated account an amount of Loan
proceeds equal to the excess of $100 million over the Initial Bank Contribution
Amount (the “Bank Reserve”). From and after the Closing Date, the Borrower shall
hold the Bank Reserve in such segregated account and shall use the Bank Reserve
only for the following purposes: (a) cash contributions by the Borrower to the
Bank, at such times and in such amounts as determined by the Board of Directors
of the Borrower and (b) subject to the prior written consent of the Required
Lenders, other corporate purposes.

 

27



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

6.1 Financial Condition Covenants.

(a) Tangible Net Worth. Permit Tangible Net Worth at any time to be less than
the sum of (i) $275,000,000 and (ii) 20% of cumulative Consolidated Net Income
for each fiscal quarter of the Borrower (beginning with the fiscal quarter
ending June 30, 2011) for which Consolidated Net Income is positive.

(b) Minimum Unrestricted Cash. Permit the sum of (i) unrestricted and
non-segregated cash and (ii) unrestricted and non-segregated Cash Equivalents,
in each case of the Borrower and the Broker-Dealer Subsidiaries, at any time, to
be less than $4,000,000.

(c) Minimum Excess Net Capital. Permit the excess net capital (as set forth in
the Financial and Operational Combined Uniform Single Report filings of each
Broker-Dealer Subsidiary for each monthly period) of Southwest Securities, Inc.
to be less than $100 million as of the end of any calendar month.

(d) Bank Capitalization. (i) At any time that the C & D Order is in effect, fail
to comply with the terms of the C & D Order, and (ii) at any time when the C & D
Order is not in effect, permit the Total Risk-Based Capital Ratio, the Tier 1
Risk-Based Capital Ratio or the Leverage Ratio of the Bank to be less than the
higher of (i) the ratio of each such capital ratio required in order for the
Bank to be “Well Capitalized”, as defined in Section 38(b)(1)(A) of the Federal
Deposit Insurance Act (“FDI Act”), 12 U.S.C. § 1831o(b)(1)(A), and 12 C.F.R.
325.103(b)(1), or any successor regulation implementing such section of the FDI
Act, and (ii) that required by federal law or regulation or any form of action
or directive by a federal agency that supervises the Bank.

6.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Borrower to any Subsidiary or of any Subsidiary to the
Borrower or any other Subsidiary that in either case shall not have been
transferred or pledged to any third party to the extent that such Indebtedness
corresponds to any Investment permitted by Section 6.8(g), (h) or (i);

 

28



--------------------------------------------------------------------------------

(c) Indebtedness of any Person that shall have become a Subsidiary after the
date hereof; provided that (i) such Indebtedness shall have existed at the time
such Person becomes a Subsidiary and shall not have been created in
contemplation of or in connection with such Person becoming a Subsidiary, and
any refinancings, refundings, renewals or extensions thereof (without increasing
the principal amount or shortening the maturity thereof) and (ii) the aggregate
amount of Indebtedness incurred under this clause (c) shall not exceed
$15,000,000 at the time of such incurrence;

(d) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Guarantor or any
Broker-Dealer Subsidiary;

(e) Indebtedness outstanding on the date hereof and listed on Schedule 6.2(e)
and any refinancings, refundings, renewals or extensions thereof (without
increasing the principal amount or shortening the maturity thereof);

(f) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed or incurred in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement, and (ii) the aggregate amount of Indebtedness
incurred under this clause (f) shall not exceed $5,000,000 at the time of such
incurrence;

(g) Indebtedness incurred by Broker-Dealer Subsidiaries under customary terms in
the ordinary course of business, provided that if any such Indebtedness is
unsecured and has a term of longer than one month, the relevant Broker-Dealer
Subsidiary holds, or will have the right to hold pursuant to pending securities
transactions and in accordance with applicable laws and regulations,
unencumbered marketable securities sufficient, at the time of the securities
transaction which gave rise to any such Indebtedness, to refinance such
Indebtedness in the ordinary course of business on a secured basis using such
securities as collateral;

(h) Guarantee Obligations of the Borrower and its Subsidiaries in respect of
Indebtedness or liabilities of the Borrower and its Subsidiaries so long as the
incurrence or existence of such Indebtedness or liabilities is permitted under
this Agreement; provided that a Group Member that is not a Loan Party may not
incur such Guarantee Obligations in respect of Indebtedness of a Loan Party, and
a Loan Party may not incur such Guarantee Obligations in respect of Indebtedness
of a Group Member that is not a Loan Party; provided further that any Guarantee
Obligations of Subordinated Indebtedness shall also be subordinated;

(i) [Reserved];

(j) cash management obligations and Indebtedness in respect of netting services,
overdraft protections and similar arrangements in each case in connection with
cash management and deposit accounts in the ordinary course of business;

 

29



--------------------------------------------------------------------------------

(k) Indebtedness of the Bank (i) to the Board or to the Federal Home Loan Bank
Board, (ii) constituting federal funds purchased and securities sold in Repo
Transactions undertaken in the ordinary course of business, or (iii) otherwise
incurred in the ordinary course of its banking business;

(l) overnight borrowing in the ordinary course of business consistent with past
practice; and

(m) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount, which taken together with the principal amount of
all other debt outstanding under this clause (m) at the time of incurrence
thereof (for the Borrower and all Subsidiaries), shall not exceed at the time of
incurrence thereof $15,000,000.

6.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes, assessments and governmental charges or levies not yet due
or that are being contested in good faith by appropriate proceedings; provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or any Subsidiary, as the case may be, in conformity with GAAP;

(b) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, workmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;

(e) easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances on title to real property incurred in the ordinary course
of business that, in the aggregate, are not substantial in amount and that do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any Subsidiary;

(f) Liens in existence on the date hereof listed on Schedule 6.3(f) hereto
securing Indebtedness permitted by Section 6.2(e) hereof and Liens incurred to
secure any Indebtedness permitted under Section 6.2(e) to refinance any such
Indebtedness; provided that no such Lien is spread to cover any additional
property after the date hereof and that the principal amount of Indebtedness
secured thereby is not increased;

 

30



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness of the Borrower or any of Subsidiary incurred
pursuant to Section 6.2(f); provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(ii) the principal amount of Indebtedness secured thereby is not increased;

(h) any interest or title of a lessor under any lease entered into by the
Borrower or any of Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(i) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any of its Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Company Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof as of such date;

(j) Liens created, incurred or assumed by any Broker-Dealer Subsidiary upon
assets owned by such Subsidiary or held for such Subsidiary’s account to secure
indebtedness and other liabilities incurred under customary terms in the
ordinary course of business;

(k) Liens on securities sold by the Bank in Repo Transactions permitted pursuant
to Section 6.2(k);

(l) Liens incidental to the conduct of its business or the ownership of its
property and assets which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, and which do not in the aggregate
detract from the value of its property or assets or impair the use thereof in
the operation of its business;

(m) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7(h) or securing appeal or other surety bonds relating
to such judgments; and

(n) customary rights of setoff upon deposit accounts and securities accounts in
favor of banks or other depository institutions and securities intermediaries,
respectively.

6.4 Fundamental Changes. Merge, consolidate or amalgamate, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or Dispose of all
or substantially all of its assets or business, except that:

(a) the Borrower or any of its Subsidiaries may merge or consolidate with any
Person; provided that (A) in the case of any merger or consolidation involving
the Borrower, the Borrower shall be the continuing or surviving corporation and
the shareholders of the Borrower immediately prior to such merger or
consolidation shall hold at least a majority of the

 

31



--------------------------------------------------------------------------------

outstanding shares of the combined entity immediately after the consummation of
such merger or consolidation; (B) in the case of any merger or consolidation
involving a Loan Party, the surviving entity shall be a Loan Party; and (C) in
the case of any merger or consolidation involving a Broker-Dealer Subsidiary,
the surviving entity shall be a Broker-Dealer Subsidiary;

(b) any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (i) to the Borrower or any Subsidiary; provided that (A) in the case
of any such Disposition by any Guarantor, the transferee entity shall be a Loan
Party and (B) in the case of any such Disposition by any Broker-Dealer
Subsidiary, the transferee entity shall be a Broker-Dealer Subsidiary or
(ii) pursuant to a Disposition permitted by Section 6.5;

(c) any Investment expressly permitted by Section 6.8 may be structured as a
merger, consolidation or amalgamation; and

(d) any Subsidiary of the Borrower may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) in the case of a liquidation or dissolution of a Broker-Dealer
Subsidiary, such liquidation or dissolution is into another Broker-Dealer
Subsidiary.

6.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory and other assets (including loans, securities and
derivatives) in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 6.4(b);

(d) the sale or issuance of the Capital Stock of (i) any Subsidiary to the
Borrower or any Guarantor or (ii) any Subsidiary that is not a Guarantor to any
other Subsidiary that is not a Guarantor;

(e) (i) the sale by any Loan Party of its property or assets to another Loan
Party, (ii) the sale by any Subsidiary (other than a Broker-Dealer Subsidiary)
that is not a Guarantor of its property or assets to another Subsidiary that is
not a Guarantor and (iii) the sale by a Broker-Dealer Subsidiary of its property
or assets to another Broker-Dealer Subsidiary that shall not have any
Indebtedness not permitted to be incurred under Section 6.2 (other than
paragraph (c) thereof).

(f) any Restricted Payment or Investment that is permitted to be made, and is
made, under Section 6.6 or 6.8, respectively;

 

32



--------------------------------------------------------------------------------

(g) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(h) sales or grants of licenses or sublicenses to use the Borrower’s or any of
its Subsidiaries’ trademarks, patents, trade secrets, know-how or other
intellectual property and technology to the extent that such sale, license or
sublicense does not prohibit the licensor from using such trademark, patent,
trade secret, know-how, technology or other intellectual property and is in the
ordinary course of business; and

(i) the Disposition of other property not in the ordinary course of business
having a fair market value not to exceed, in the aggregate for any fiscal year
of the Borrower, $3,000,000; provided that (x) any such Disposition to a Person
that is not a Group Member is for consideration at least equivalent to the fair
market value of such other property and (y) in no event shall Dispositions of
loans be permitted pursuant to this clause 6.5(i).

6.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary which is a holder of the Capital Stock of such Subsidiary;

(b) any Subsidiary may declare and pay dividends ratably with respect to its
Capital Stock;

(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries; and

(d) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Borrower may declare and pay cash
dividends with respect to its Common Stock in a quarterly amount not to exceed
$0.01 per outstanding share of its Common Stock (subject to adjustment for any
stock split, reverse stock split, stock dividend or similar occurrence so that
the aggregate amount of dividends payable after such transaction is the same as
the amount payable immediately prior to such transaction).

6.7 Capital Expenditures. Make or commit to make any Capital Expenditure, except
(a) Capital Expenditures of the Borrower and its Subsidiaries in the ordinary
course of business on information technology used in the ordinary course of
business of the applicable Group Member not exceeding $5,000,000 per fiscal
year; and (b) Capital Expenditures of the Borrower and its

 

33



--------------------------------------------------------------------------------

Subsidiaries in the ordinary course of business (other than Capital Expenditures
described in the foregoing clause (a)) not exceeding $3,000,000 per fiscal year;
provided, that such amount, if not so expended in the fiscal year for which it
is permitted, may be carried over for expenditure in the immediately succeeding
fiscal year.

6.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person, including by way
of merger or consolidation (all of the foregoing, “Investments”), except:

(a) Investments consisting of extensions of credit entered into or made or that
are received in the ordinary course of business in accordance with normal
practice;

(b) investments in Cash Equivalents (and other Investments in the ordinary
course of a broker-dealer business);

(c) Guarantee Obligations permitted by Section 6.2;

(d) (i) margin loans made by any Broker-Dealer Subsidiary to employees of any
Group Member in the ordinary course of business, (ii) loans made by the Bank to
employees of any Group Member in the ordinary course of business and (iii) any
other loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $1,000,000 at any one time
outstanding;

(e) other Investments constituting Permitted Acquisitions; provided that (i) the
aggregate amount of the consideration paid in connection with any Permitted
Acquisition shall not be in excess of $5,000,000 and (ii) the aggregate amount
of the consideration paid in connection with all Permitted Acquisitions shall
not be in excess of $15,000,000;

(f) [Reserved]

(g) (i) intercompany Investments by (A) any Group Member in the Borrower or any
Subsidiary that, prior to or concurrently with such investment, is or becomes a
Guarantor and (B) any Subsidiary that is not a Guarantor in any other Subsidiary
that is not a Guarantor and (ii) the intercompany Investments existing on the
date hereof and listed on Schedule 6.8 and any refinancings, refundings,
renewals or extensions thereof;

(h) any Investment by any Loan Party or a Broker-Dealer Subsidiary in a
Broker-Dealer Subsidiary, or any Investment by any Loan Party or a Broker-Dealer
Subsidiary in the form of the purchase by such Loan Party of any Investment held
by a Broker-Dealer Subsidiary, in either case with the intent of (i) permitting
such Broker-Dealer Subsidiary to comply with applicable capital requirements on
a temporary basis or (ii) to finance the working capital needs of such
Broker-Dealer Subsidiary;

 

34



--------------------------------------------------------------------------------

(i) any Investment by any Group Member in the Bank, or any Investment by any
Group Member in the form of the purchase by such Loan Party of any Investment
held by the Bank, in either case with the intent of (i) permitting the Bank to
comply with applicable capital requirements or (ii) to finance the working
capital needs of the Bank;

(j) [Reserved];

(k) Investments existing on the date hereof and set forth on Schedule 6.8 and
any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 6.8; and

(l) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed during the term of this Agreement an amount equal
to $2,000,000; and

(m) Investments purchased in the ordinary course of business by the Bank.

6.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or Subsidiary) unless such transaction is (a) (i) in
the ordinary course of business of the relevant Group Member and (ii) upon fair
and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate or (b) a Restricted Payment permitted by Section 6.6.

6.10 [Reserved].

6.11 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than last Friday of the month of June or change the Borrower’s
method of determining fiscal quarters.

6.12 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date hereof and businesses similar, ancillary,
complementary or otherwise reasonably related thereto or that are a reasonable
extension, development or expansion thereof.

 

35



--------------------------------------------------------------------------------

6.13 Limitation on Certain Restrictions on Subsidiaries. Directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any Subsidiary to (a) pay dividends or make any
other distributions on its Capital Stock or any other interest or participation
in its profits owned by the Borrower or any Subsidiary, or pay any Indebtedness
owed to the Borrower or a Subsidiary, (b) make loans or advances to the Borrower
or any Subsidiary or (c) transfer any of its properties to the Borrower or any
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law or banking, financial institution or other
regulation; (ii) this Agreement and the other Credit Documents; (iii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or a Subsidiary; (iv) customary provisions
restricting assignment of any agreement entered into by the Borrower or a
Subsidiary in the ordinary course of business; (v) any holder of a Lien
permitted by Section 6.3 may restrict the transfer of the asset or assets
subject thereto; (vi) restrictions which are not more restrictive than those
contained in this Agreement contained in any documents governing any
Indebtedness incurred after the date hereof in accordance with the provisions of
this Agreement; (vii) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 6.5
pending the consummation of such sale; and (viii) any agreement in effect at the
time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary of Borrower.

SECTION 7. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan or any other amount payable hereunder or under any other Loan
Document, within three Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate (including
any certification of any financial statement) furnished by it at any time under
or in connection with this Agreement or any such other Loan Document shall prove
to have been inaccurate in any material respect on or as of the date made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Sections 5.1, 5.2, 5.10 or 6 hereof; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) default in

 

36



--------------------------------------------------------------------------------

making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created, the effect of which default or other event or condition is to cause, or
to permit the holder or beneficiary of such Indebtedness (or a trustee or agent
on behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $2,000,000; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

(g) (i) a Plan becomes an at-risk plan or a plan in endangered or critical
status within the meaning of Section 430, 431 and 432 of the Code or
Section 303, 304 and 305 of ERISA or any Lien in favor of the PBGC or a Plan
shall arise on the assets of any Group Member or any Commonly Controlled Entity,
(ii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iii) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (iv) any Group Member or any
Commonly Controlled Entity shall incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(v) any other event or condition shall occur or exist with respect to a Plan and
such event or condition, together with all other such events or conditions,
would reasonably be expected to have a Material Adverse Effect; or

 

37



--------------------------------------------------------------------------------

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or to the extent not covered by
insurance) of $1,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

(i) except as expressly permitted hereunder or thereunder, the guarantee set
forth in Section 10 shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or

(j) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
except for any of Hilltop Holdings Inc., a Maryland corporation, Oak Hill
Capital Partners III, L.P., a Cayman Islands exempted limited partnership, Oak
Hill Capital Management Partners III, L.P., a Cayman Islands exempted limited
partnership, or any of their Affiliates (or any combination of such Persons),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 24.9% of
the outstanding common stock of the Borrower; or (ii) the board of directors of
the Borrower shall cease to consist of a majority of Continuing Directors;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (j) above with respect to the Borrower, the
Loans (with accrued interest thereon), the Applicable Premium with respect
thereto and all other amounts owing under this Agreement and the other Loan
Documents shall immediately become due and payable, and (B) if such event is any
other Event of Default, the following action may be taken: with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon), the Applicable Premium and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

SECTION 8. THE ADMINISTRATIVE AGENT

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary

 

38



--------------------------------------------------------------------------------

elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care. The Borrower shall have no obligation to compensate the
Administrative Agent or reimburse any expense incurred by the Administrative
Agent except as provided in Section 9.5 hereof.

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.

8.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this

 

39



--------------------------------------------------------------------------------

Agreement, all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

8.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

40



--------------------------------------------------------------------------------

8.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section 8.7 (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

8.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume

 

41



--------------------------------------------------------------------------------

and perform all of the duties of the Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Section 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.

SECTION 9. MISCELLANEOUS

9.1 Amendments and Waivers. Neither this Agreement, any other Loan Document, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 9.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that, no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or reduce the premium payable upon the prepayment of any Loan or change
the time at which any Loan may be redeemed in accordance with the terms of this
Agreement, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 9.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents or release all or
substantially all of the Guarantors (or amend or modify the definitions of
“Guarantor” or “Subsidiary” whereby such amendment or modification would result
in the release of all or substantially all of the Guarantors) from their
obligations under the guarantee pursuant to Section 10 hereof, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provisions in Section 2.7(a) or (b) without the written consent of each Lender
adversely affected thereby; or (v) amend, modify or waive any provision of
Section 8 without the written consent of the Administrative Agent. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

42



--------------------------------------------------------------------------------

9.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of the Borrower and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Borrower:   

SWS Group, Inc.

1201 Elm Street, Suite 3500

Dallas, Texas 75270

   Attention: General Counsel    Telecopy: (214) 859-6020    Telephone: (214)
859-6629    with a copy to:   

Andrews Kurth LLP

1717 Main Street, Suite 3700

Dallas, TX 75201

Attention: Ronald L. Brown

Telecopy: (214) 659-4819

Telephone: (214) 659-4469

Administrative Agent:   

Hilltop Holdings Inc.

200 Crescent Court, Suite 1330

Dallas, Texas 75201

   Attention: General Counsel    Telecopy: 214-580-5722    Telephone:
214-855-2172    with a copy to:   

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, New York

   Attention: David E. Shapiro    Telecopy: 212-403-1000    Telephone:
212-403-2000

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

43



--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

9.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the Lenders for all of their respective reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of any Loan Document created after the date hereof or
any amendment, supplement or modification to, this Agreement or any other Loan
Documents or any other documents prepared after the date hereof in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and the Lenders and filing
and recording fees and expenses in each case incurred after the date hereof and
, in each case with statements with respect to the foregoing to be submitted to
the Borrower from time to time after the date hereof on a quarterly basis or
such other periodic basis as the Administrative Agent or any Lender shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(excluding allocated reasonable fees and expenses of in-house counsel) to each
Lender and of counsel to the Administrative Agent, (c) to pay, indemnify, and
hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and

 

44



--------------------------------------------------------------------------------

any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, agents and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), regardless of whether any Indemnitee is a party
thereto, provided, that the Borrower shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 9.5 shall
be payable not later than 10 days after written demand therefor; provided, that
in the event that, following its receipt of such a demand, the Borrower believes
in good faith that it is not liable for any amounts that are the subject of such
demand and files a suit in a court of competent jurisdiction with respect
thereto, such amounts shall be paid by the Borrower within 10 days of the entry
of a final and nonappealable decision of a court of competent jurisdiction that
the Borrower is liable for such amounts pursuant to the terms hereof. Statements
payable by the Borrower pursuant to this Section 9.5 shall be submitted to the
attention of the Stacy M. Hodges, Chief Financial Officer of the Borrower
(Telephone No. 214-859-9362) (Telecopy No. 214-859-9309) with a copy to the
attention of the Allen R. Tubb, General Counsel of the Borrower (Telephone
No. 214-859-6629) (Telecopy No. 214-859-6020), both at the address of the
Borrower set forth in Section 9.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 9.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

9.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

45



--------------------------------------------------------------------------------

(b) (i) Any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion the Loans at the time owing to it), subject to the satisfaction of
the following conditions:

 

  (A) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

 

  (B) the Assignee shall not be the Borrower or any Subsidiary thereof or any
Ineligible Institution;

 

  (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and;

 

  (D) the Borrower shall have approved each assignment pursuant to this
Section 9.6(b) (other than any assignment by a Lender to another Lender or to an
Affiliate of any Lender), which approval will not be unreasonably withheld or
delayed; provided, that, in the event the Borrower does not respond to a request
for an approval of an assignment within seven (7) Business Days of delivery of
notice of such request, the Borrower shall be deemed to have approved such
assignment.

(ii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iii)
below, from and after the effective date specified in each Assignment and
Assumption, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.8
and 9.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iii) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each

 

46



--------------------------------------------------------------------------------

Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(iv) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee and the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Administrative Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) the Borrower shall have approved such sale, which approval will not be
unreasonably withheld or delayed. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 9.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.8 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 9.7(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.8 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. Any Participant that is a Non-U.S. Lender shall not be entitled to the
benefits of Section 2.8 unless such Participant complies with Section 2.8(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

47



--------------------------------------------------------------------------------

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

9.7 Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”) shall receive
any payment of all or part of the Obligations owing to it (other than pursuant
to Section 2.4(b) hereof), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

9.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

48



--------------------------------------------------------------------------------

9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

9.11 GOVERNING LAW. THIS AGREEMENT SHALL CONSTITUTE A CONTRACT UNDER THE LAWS OF
THE STATE OF NEW YORK AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

9.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

49



--------------------------------------------------------------------------------

9.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

9.14 Releases of Guarantee. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 9.1) to take
any action requested by the Borrower having the effect of releasing the
guarantee pursuant to Section 10 hereof of any Guarantor (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 9.1 or
(ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans and the other obligations under the Loan Documents
(other than obligations under or in respect of Swap Agreements) shall have been
paid in full, all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party in respect of the
guarantee pursuant to Section 10 hereof shall terminate, all without delivery of
any instrument or performance of any act by any Person.

9.15 Confidentiality. Each of the Administrative Agent and each Lender agrees to
keep, and to cause its Affiliates to keep, confidential all non-public
information provided to it by any Loan Party, the Administrative Agent or any
Lender pursuant to or in connection with this Agreement that is designated by
the provider thereof as confidential; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information
(a) to the Administrative Agent or any other Lender, (b) subject to an agreement
to comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (c) to its Affiliates, its and its
Affiliates employees, directors, officers and agents, including accountants,
legal counsel and other advisors or to any other Lender or Participant (it being
understood that such disclosure will be made only to such Persons who have the
need to know such information

 

50



--------------------------------------------------------------------------------

and only if the Persons to whom such disclosure is made are informed of the
confidential nature of such Information, instructed to keep such information
confidential and receive such information in connection with (i) their
evaluation of the ability of the Borrower to repay the Loans and perform their
other obligations under the Loan Documents, (ii) administering the Obligations
under this Agreement, (iii) servicing the Borrowings hereunder, (iv) protecting
their interests under this Agreement or (v) performing any similar function in
connection with any other extension of credit by the Lenders to the Borrower or
a Subsidiary (excluding any transaction in any public security of the Borrower
or a Subsidiary), (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed other than as a result of a known breach of
any requirement to keep such information confidential, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document.

9.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

9.17 USA PATRIOT Act. Each Lender subject to the Act hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is hereby
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

SECTION 10. GUARANTEE

10.1 Guarantee. (a) The Guarantors hereby unconditionally and irrevocably,
guarantee to the Administrative Agent, for the ratable benefit of the Lenders,
and their respective successors, endorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations. Anything
herein or in any other Loan Document to the contrary notwithstanding, the
maximum liability of any Guarantor hereunder and under the other Loan Documents
shall in no event exceed the amount which can be guaranteed by such Guarantor
under applicable federal and state laws relating to the insolvency of debtors.

 

51



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of the Guarantor hereunder without
impairing the guarantee contained in this Section 10 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 10 shall remain in full force and
effect until all the Obligations (other than contingent indemnification
obligations for which no claim has been made) and the obligations of each
Guarantor under the guarantee contained in this Section 10 shall have been
satisfied by payment in full.

(e) No payment made by the Borrower, any Guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from the
Borrower, any Guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of a Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by a Guarantor in respect of the Obligations or any payment received or
collected from a Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full.

10.2 No Subrogation. Notwithstanding any payment made by a Guarantor hereunder
or any set-off or application of funds of a Guarantor by the Administrative
Agent or any Lender, such Guarantor shall not be entitled to be subrogated to
any of the rights of the Administrative Agent or any Lender against the Borrower
or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
such Guarantor seek or be entitled to seek any contribution or reimbursement
from the Borrower in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrower on
account of the Obligations (other than contingent indemnification obligations
for which no claim has been made) are paid in full. If any amount shall be paid
to a Guarantor on account of such subrogation rights at any time when all of the
Obligations (other than contingent indemnification obligations for which no
claim has been made) shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

 

52



--------------------------------------------------------------------------------

10.3 Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against such Guarantor and without notice to or further assent by such
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, increased,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and this Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released.

10.4 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the guarantee contained in this Section 10 or acceptance of the guarantee
contained in this Section 10; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, increased or waived, in reliance upon the guarantee contained
in this Section 10; and all dealings between the Borrower and the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 10. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or such Guarantor with respect to the
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 10 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or any Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of any Guarantor under the
guarantee contained in this Section 10, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower or any other Person
or against any collateral security or guarantee for the Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrower or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

53



--------------------------------------------------------------------------------

10.5 Reinstatement. The guarantee contained in this Section 10 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

10.6 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.

[SIGNATURE PAGE FOLLOWS]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

SWS GROUP, INC., as Borrower By:   /s/ James H. Ross   Name:   James H. Ross  
Title:   Chief Executive Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOUTHWEST CAPITAL CORPORATION, as Guarantor By:   /s/ Richard H. Litton   Name:
  Richard H. Litton   Title:   President SOUTHWEST INSURANCE AGENCY, INC., as
Guarantor By:   /s/ Michael Myers   Name:   Michael Myers   Title:   President
SOUTHWEST FINANCIAL INSURANCE AGENCY, INC., as Guarantor By:   /s/ Michael Myers
  Name:   Michael Myers   Title:   President SOUTHWEST INSURANCE AGENCY OF
ALABAMA, INC., as Guarantor By:   /s/ Michael Myers   Name:   Michael Myers  
Title:   President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HILLTOP HOLDINGS INC., as Administrative Agent and Lender By:   /s/ Jeremy B.
Ford               Name: Jeremy B. Ford   Title:   President & CEO

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

OAK HILL CAPITAL PARTNERS III, L.P., as Lender By:   OHCP GenPar III, L.P., its
general partner By:   OHCP MGP Partners III, L.P., its general partner By:  
OHCP MGP III, Ltd., its general partner By:   /s/ Steven Gruber              
Name: Steven Gruber   Title:   Vice President

 

OAK HILL CAPITAL MANAGEMENT PARTNERS III, L.P., as Lender By:   OHCP GenPar III,
L.P., its general partner By:   OHCP MGP Partners III, L.P., its general partner
By:   OHCP MGP III, Ltd., its general partner By:   /s/ Steven
Gruber               Name: Steven Gruber   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.1A

Commitments

 

Lender

   Commitment  

Hilltop Holdings Inc.

   $ 50,000,000.00   

Oak Hill Capital Partners III, L.P.

   $ 48,410,099.62   

Oak Hill Capital Management Partners III, L.P.

   $ 1,589,900.38   



--------------------------------------------------------------------------------

Schedule1.1B

Broker-Dealer Subsidiaries

Southwest Securities, Inc.

SWS Financial Services, Inc.



--------------------------------------------------------------------------------

Schedule 6.2(e)

Existing Indebtedness

NONE



--------------------------------------------------------------------------------

Schedule 6.3(f)

Existing Liens

NONE



--------------------------------------------------------------------------------

Schedule 6.8

Existing Investments

NONE



--------------------------------------------------------------------------------

Exhibit A

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate (this “Certificate”) is delivered pursuant to
Section 5.2(a) of the Credit Agreement, dated as of July 29, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), among
SWS Group, Inc. (the “Borrower”), the Subsidiaries of the Borrower from time to
time parties to the Agreement (the “Guarantors”), the several banks and other
institutions or entities from time to time parties to the Agreement (the
“Lenders”), and Hilltop Holdings, Inc., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Agreement and used herein shall have the meanings given to them
in the Agreement.

1. I am the duly elected, qualified and acting [Chief Financial Officer /
Controller] of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Agreement and the Loan Documents and have
made or caused to be made under my supervision, a review in reasonable detail of
the transactions and condition of the Guarantor and its Subsidiaries during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default[, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 6.1 of the Agreement.

5. [I hereby certify that the Borrower and its Subsidiaries have been, at all
times during the quarterly period ending [                ], in compliance with
the terms of the C & D Order.]1

IN WITNESS WHEREOF, I have executed this Certificate this              day of
        , 201    .

 

   Name: Title:

 

1 

To be included only when the C & D Order is in effect.



--------------------------------------------------------------------------------

Attachment 1

Financial Statements

Attachment 2

Compliance Certificate

Attachment 22

to the Compliance Certificate

The information described herein is as of             ,             , and
pertains to the period from             ,              to                     
    ,             .

Covenant Analysis

 

I.   Section 6.1(a) – Minimum Tangible Net Worth.   A.   Consolidated Net Income
       1.   For such quarterly period, the consolidated net income (or loss) of
SWS Group, Inc. (the “Borrower”) and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP:    $______     2.   Minus, the sum
of:            a. The income (or deficit) of all Persons accrued prior to the
date they become a Subsidiary of the Borrower or were merged into or
consolidated with the Borrower or any of its Subsidiaries:    $______         b.
The income (or deficit) of all Persons (other than a Subsidiary of the Borrower)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or such Subsidiary in the form of dividends or similar distributions:    $______
        c. Undistributed earnings of all Subsidiaries of the Borrower, to the
extent that the declaration or payment of dividends or similar distributions by
any such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary, but not including the undistributed earnings of any
Subsidiary in situations where the only restriction on the ability of such
Subsidiary to declare or pay dividends or make similar distributions arises from
regulatory restrictions (or Contractual Obligations relating to compliance with
law or regulatory restrictions)    $______

 

2  In the event of any inconsistency between (x) the requirements for
calculating compliance with any covenant or disclosing information in this Form
of Compliance Certificate, and (y) the requirements for calculating compliance
with any covenant or disclosing information in the Agreement, the terms of the
Agreement shall govern.



--------------------------------------------------------------------------------

    3.  

Consolidated Net Income (Line I.A.1 minus the sum of Lines I.A.2.a through
I.A.2.c)

   $______     4.  

20% of cumulative Consolidated Net Income for each fiscal quarter of the
Borrower (beginning with the fiscal quarter ending June 30, 2011) for which
Consolidated Net Income is positive

   $______   B.   Tangible Net Worth:        1.  

The total assets of the Borrower and its Subsidiaries which would appear on a
consolidated balance sheet of the Borrower and its Subsidiaries as of such date,
prepared in accordance with GAAP, after eliminating all amounts properly
attributable to minority interests, if any:

   $______     2.  

Minus, the sum of:

           a. The total liabilities of the Borrower and its Subsidiaries which
would appear on a consolidated balance sheet of the Borrower and its
Subsidiaries as of such date, prepared in accordance with GAAP:    $______      
  b. The net book amount of all intangible assets of the Borrower and its
Subsidiaries (including without limitation goodwill and intellectual property,
after deducting any reserves applicable thereto) which would appear on a
consolidated balance sheet of the Borrower and its Subsidiaries as of such date,
prepared in accordance with GAAP:    $______     3.  

Tangible Net Worth (Line I.B.1 minus the sum of Lines I.B.2.a and I.B.2.b)

   $______   C.   Minimum Tangible Net Worth ($275,000,000 plus Line A.4)   
$______     Minimum Allowed. Line I.B.3 must be no less than Line I.C.



--------------------------------------------------------------------------------

II.   Section 6.1(b) – Minimum Unrestricted Cash.   A.   Unrestricted and
Non-Segregated Cash.        1.  

The total unrestricted and non-segregated cash for the Borrower and the
Broker-Dealer Subsidiaries:

   $______     2.  

Plus, the sum of the following of the Borrower and the Broker-Dealer
Subsidiaries:

           a. unrestricted and non-segregated marketable direct obligations
issued by, or unconditionally guaranteed by, the United States Government or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one year from the date of
acquisition:    $______         b. unrestricted and non-segregated certificates
of deposit, time deposits, eurodollar time deposits or overnight bank deposits
having maturities of six months or less from the date of acquisition issued by
any Lender or by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$500,000,000:    $______         c. unrestricted and non-segregated commercial
paper of an issuer rated at least A-1 by Standard & Poor’s Ratings Services
(“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition:   
$______         d. unrestricted and non-segregated repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of Line II.A.2.b,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government:    $______



--------------------------------------------------------------------------------

        e. unrestricted and non-segregated securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s:    $______         f.
unrestricted and non-segregated securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of Line II.A.2.b:   
$______         g. unrestricted and non-segregated money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses Lines II.A.2.a through II.A.2.f:    $______         h. money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000:    $______  
      i. unrestricted and non-segregated instruments equivalent to those
referred to in Lines II.A.2.a through II.A.2.h denominated in Euros or any other
foreign currency comparable in credit quality and tenor to those referred to
above and commonly used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Subsidiary organized in such
jurisdiction:    $______     3.  

Total unrestricted and non-segregated Cash Equivalents for the Borrower and the
Broker Dealer Subsidiaries (the sum of Lines II.A.2.a through II.A.2.i):

   $______   B.   Total Unrestricted Cash (Line II.A.1 plus II.A.3)    $______  
  Minimum Allowed. Line II.B must be no less than $4,000,000 at all times.   



--------------------------------------------------------------------------------

III.   Section 6.1(c) – Minimum Excess Net Capital.   A.   Excess Net Capital
(as set forth in the Financial and Operational Combined Uniform Single Report
filings of each Broker-Dealer Subsidiary for each monthly period) of Southwest
Securities:    $______
(for
month ended
[___])

 

$______
(for month
ended
[___])

 

$______
(for month
ended
[___])

      Minimum Allowed. Each of entries in Line III. A must be no less than
$100,000,000 as of the end of such calendar month.    IV.   [Section 6.1(d) –
Bank Capitalization.      A.   Total Risk-Based Capital Ratio.        1.   Total
Risk-Based Capital Ratio of the Bank:    _________     2.   The highest Total
Risk-Based Capital Ratio required by federal law or regulation or any form of
action or directive by a federal agency that supervises the Bank (including the
Total Risk-Based Capital Ratio required in order for the Bank to be “Well
Capitalized” as defined in Section 38(b)(1)(A) of the FDI Act, 12 USC §
1831o(b)(1)(A), and 12 C.F.R. 325.103(b)(1), as applicable, or any successor
regulation implementing such section of the FDI Act):    _________     Minimum
Total Risk-Based Capital Ratio. Line IV.A.1 must be no less than Line IV.A.2 at
all times.      B.   Tier 1 Risk-Based Capital Ratio.        1.   Tier 1
Risk-Based Capital Ratio of the Bank:    _________     2.   The highest Tier 1
Risk-Based Capital Ratio required by federal law or regulation or any form of
action or directive by a federal agency that supervises the Bank (including the
Total Risk-Based Capital Ratio required in order for the    _________



--------------------------------------------------------------------------------

    Bank to be “Well Capitalized” as defined in Section 38(b)(1)(A) of the FDI
Act, 12 USC § 1831o(b)(1)(A), and 12 C.F.R. 325.103(b)(1), as applicable, or any
successor regulation implementing such section of the FDI Act):     Minimum Tier
1 Risk-Based Capital Ratio. Line IV.B.1 must be no less than Line IV.B.2 at all
times.   C.   Leverage Ratio.     1.   Leverage Ratio of the Bank:    _________
    2.   The highest Leverage Ratio required by federal law or regulation or any
form of action or directive by a federal agency that supervises the Bank
(including the Total Risk-Based Capital Ratio required in order for the Bank to
be “Well Capitalized” as defined in Section 38(b)(1)(A) of the FDI Act, 12 USC §
1831o(b)(1)(A), and 12 C.F.R. 325.103(b)(1), as applicable, or any successor
regulation implementing such section of the FDI Act):    _________     Minimum
Leverage Ratio. Line IV.C.1 must be no less than Line IV.C.2 at all times.]3

 

3 

To be included when the C & D Order is not in effect.



--------------------------------------------------------------------------------

Exhibit B

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of July 29, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among SWS Group, Inc. (the “Borrower”), the Subsidiaries of the Borrower from
time to time parties to the Agreement (the “Guarantors”), the several banks and
other institutions or entities from time to time parties to the Agreement (the
“Lenders”), and Hilltop Holdings, Inc., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Agreement and used herein shall have the meanings given to them
in the Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Agreement with respect to those credit facilities contained in the Agreement as
are set forth on Schedule 1 hereto (individually, an “Assigned Facility”;
collectively, the “Assigned Facilities”), in a principal amount for each
Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Agreement or with respect to the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, other than that the Assignor has not created any adverse claim
upon the interest being assigned by it hereunder and that such interest is free
and clear of any such adverse claim and (b) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower, any of its Affiliates or any other obligor or the performance or
observance by the Borrower, any of its Affiliates or any other obligor of any of
their respective obligations under the Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Agreement, together with copies of the financial statements
delivered pursuant to Section 5.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Agreement and will perform in accordance with
its terms all the obligations which by the terms of the Agreement are required
to be performed by it as a Lender including, if it is organized under the laws
of a jurisdiction outside the United States, its obligation pursuant to
Section 2.8(d) of the Agreement.



--------------------------------------------------------------------------------

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Agreement, effective as of the Effective
Date (which shall not, unless otherwise agreed to by the Administrative Agent,
be earlier than five Business Days after the date of such acceptance and
recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Agent for periods prior to
the Effective Date or with respect to the making of this assignment directly
between themselves.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Agreement and, to the extent provided in this Assignment and Assumption, have
the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Agreement.

7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption with respect to

the Agreement, dated as of July 29, 2011,

among SWS Group, Inc., as Borrower,

the Subsidiaries of the Borrower from time to time parties to the Agreement, as
Guarantors,

the several banks and other institutions or entities from time to time parties
to the Agreement,

as Lenders, and Hilltop Holdings, Inc., as Administrative Agent,

Name of Assignor:                                         

Name of Assignee:                                         

Effective Date of Assignment:                                         

 

Principal

Amount Assigned

   Percentage of Loans Owned by Assignor that are
being Assigned  

$__________

     _____.__________ % 

 

[Name of Assignee]     [Name of Assignor] By:         By:     Title:      
Title:   Accepted for Recordation in the Register:     Required Consents (if
any):

HILLTOP HOLDINGS, INC., as

Administrative Agent

    SWS GROUP, INC., as Borrower By:         By:     Title:       Title:  



--------------------------------------------------------------------------------

Exhibit C

FORM OF EXEMPTION CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 29, 2011 (as
originally executed and amended, supplemented or otherwise modified from time to
time, the “Agreement”), among SWS Group, Inc. (the “Borrower”), the Subsidiaries
of the Borrower from time to time parties to the Agreement (the “Guarantors”),
the several banks and other institutions or entities from time to time parties
to the Agreement (the “Lenders”), and Hilltop Holdings, Inc., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.8 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate; (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code and in this regard, the undersigned further
represents and warrants that (A) it is not subject to regulatory or other legal
requirements as a bank in any jurisdiction and (B) it has not been treated as a
bank for purposes of any tax, securities law or other filing or submission made
to any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements; (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code; (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code; and (v) the interest payments in question are not effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

FORM OF EXEMPTION CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of July 29, 2011 (as
originally executed and amended, supplemented or otherwise modified from time to
time, the “Agreement”), among SWS Group, Inc. (the “Borrower”), the Subsidiaries
of the Borrower from time to time parties to the Agreement (the “Guarantors”),
the several banks and other institutions or entities from time to time parties
to the Agreement (the “Lenders”), and Hilltop Holdings, Inc., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.8 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate; (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)); (iii) with respect to
the extension of credit pursuant to this Agreement, neither the undersigned nor
any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code and in this regard, the
undersigned further represents and warrants that neither the undersigned nor any
of its partners/members (A) is subject to regulatory or other legal requirements
as a bank in any jurisdiction or (B) has been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements; (iv) none of its
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code; (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code; and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

FORM OF EXEMPTION CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 29, 2011 (as
originally executed and amended, supplemented or otherwise modified from time to
time, the “Agreement”), among SWS Group, Inc. (the “Borrower”), the Subsidiaries
of the Borrower from time to time parties to the Agreement (the “Guarantors”),
the several banks and other institutions or entities from time to time parties
to the Agreement (the “Lenders”), and Hilltop Holdings, Inc., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.8 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate; (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code and in this
regard, the undersigned further represents and warrants that (A) it is not
subject to regulatory or other legal requirements as a bank in any jurisdiction
and (B) it has not been treated as a bank for purposes of any tax, securities
law or other filing or submission made to any Governmental Authority, any
application made to a rating agency or qualification for any exemption from tax,
securities law or other legal requirements; (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) Code;
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code; and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

FORM OF EXEMPTION CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 29, 2011 (as
originally executed and amended, supplemented or otherwise modified from time to
time, the “Agreement”), among SWS Group, Inc. (the “Borrower”), the Subsidiaries
of the Borrower from time to time parties to the Agreement (the “Guarantors”),
the several banks and other institutions or entities from time to time parties
to the Agreement (the “Lenders”), and Hilltop Holdings, Inc., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.8 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such participation, (iii) with respect such
participation, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code and in this regard, the undersigned further represents and warrants
that neither the undersigned nor any of its partners/members (A) is subject to
regulatory or other legal requirements as a bank in any jurisdiction or (B) has
been treated as a bank for purposes of any tax, securities law or other filing
or submission made to any Governmental Authority, any application made to a
rating agency or qualification for any exemption from tax, securities law or
other legal requirements;, (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) Code,
(v) none of its partners/members is a controlled foreign corporation related to
the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

Exhibit D

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT dated as of                     , 20     (this “Joinder
Agreement”), to the Credit Agreement dated as of July 29, 2011 (the
“Agreement”), among SWS Group, Inc. (the “Borrower”), the Subsidiaries of the
Borrower from time to time parties to the Agreement (the “Guarantors”), the
several banks and other institutions or entities from time to time parties to
this Agreement (the “Lenders”), and Hilltop Holdings, Inc., as administrative
agent (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Agreement and used herein shall have the meanings
given to them in the Agreement.

WHEREAS, the Guarantors have entered into the Agreement in order to induce the
Lenders to extend credit to the Borrower pursuant to the Agreement. Section 5.8
of the Agreement provides that certain Subsidiaries must become Guarantors under
the Agreement by execution and delivery of an instrument in the form of this
Joinder Agreement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Joinder Agreement in accordance with the requirements of the
Agreement to become a Subsidiary Party under the Agreement as consideration for
credit previously extended to the Borrower.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.8 of the Agreement, the New Subsidiary
by its signature below becomes a Guarantor under the Agreement with the same
force and effect as if originally named therein as a Guarantor, and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Agreement
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct, in all material respects, on and as of the date hereof. Each
reference to a “Guarantor” in the Agreement shall be deemed to include the New
Subsidiary. The Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent that this Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

SECTION 3. This Joinder Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract. This Joinder Agreement shall become effective
when (a) the Administrative Agent shall have received a counterpart of this
Joinder Agreement that bears the signature of the New Subsidiary and (b) the
Administrative Agent has executed a counterpart hereof.

SECTION 4. The New Subsidiary hereby represents and warrants that:

(a) Set forth under its signature hereto, is the true and correct legal name of
the New Subsidiary, its jurisdiction of formation and the location of its chief
executive office.

(b) As of the date hereof, the New Subsidiary has complied with all obligations
of Section 5.8 of the Agreement.



--------------------------------------------------------------------------------

SECTION 5. Except as expressly supplemented hereby, the Agreement shall remain
in full force and effect.

SECTION 6. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and in the Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 9.2 of the Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Joinder Agreement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Joinder Agreement to the Agreement as of the day and year first
above written.

 

[Name of New Subsidiary] By:     Name:   Title:   Legal Name: Jurisdiction of
Formation: Location of Chief Executive Office:

HILLTOP HOLDINGS, INC., as Administrative

Agent

By:     Name:   Title:  